t c memo united_states tax_court reina martinez petitioner v commissioner of internal revenue respondent docket no filed date jack f bonanno for petitioner allan d hill for respondent memorandum opinion foley judge by notice dated date respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure after concessions the issue for decision is whether petitioner pursuant to sec_104 is entitled to exclude amounts received in settlement of a class action suit we hold she is not unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts have been fully stipulated under rule and are so found at the time the petition was filed petitioner resided in san francisco california in the fall of petitioner sought the entry-level sales position of trainee agent with state farm insurance co state farm state farm's agents discouraged petitioner from pursuing such a position on date a class action suit was filed in the u s district_court for the northern district of california kraszewski v state farm gen ins co the plaintiffs in the class action alleged that state farm in violation of title vii of the civil rights act of title vii had discriminated against women in the hiring of its insurance agents on date the district_court bifurcated the litigation into a liability and a remedy phase on date the district_court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of sex specifically it ruled that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to obtain the entry level sales position the court found state farm liable with respect to all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california petitioner ultimately joined the class action suit against state farm the parties to the class action subsequently reached an agreement in a consent decree as to the remedy phase of the litigation the consent decree provided for informal individual hearings before a special master to determine whether each claimant was entitled to damages and the amount of such damages in october of petitioner's hearing was held before a special master who on date ruled that state farm had discriminated against petitioner on date state farm issued a dollar_figure check payable to petitioner and her attorney petitioner's attorney retained legal fees of dollar_figure and the dollar_figure balance was paid to petitioner on her federal_income_tax return petitioner excluded the dollar_figure payment from her gross_income respondent determined that the entire amount should have been included in petitioner's gross_income the petition in this case was filed on date discussion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s ___ 115_sct_2159 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite7 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 determination of the nature of the claim is a factual inquiry robinson v commissioner supra pincite the amounts petitioner received under the settlement agreement were intended to settle petitioner's claim under title vii as a result the u s supreme court's decision in united_states v burke supra controls in burke the court considered whether amounts received in settlement of a claim under title vii were excludable under sec_104 the court analyzed title vii and concluded that it did not provide for remedies to recompense claimants for tort type personal injuries instead the court noted that the statute offered only injunctions back and front pay and other equitable relief id pincite as a result the court concluded that title vii did not redress a tort type personal injury and consequently that settlement proceeds based on such a claim are not excludable under sec_104 petitioner contends that burke is distinguishable petitioner notes that the taxpayers in burke were employed by the defendant at the time of the discrimination and that the award was essentially for a breach of contract petitioner contends that it was the contractlike violation that led the court to the conclusion that the title vii damages were not excludable as a result petitioner contends that consistent with burke an award of back pay under title vii may be excludable where the taxpayer was not employed by the defendant at the time of the discrimination petitioner's contention fails to grasp the central thrust of burke in burke the supreme court concluded that title vii does not provide remedies that redress tort type personal injuries that rationale does not depend upon the particular circumstances of a taxpayer's claim under title vii all claims under title vii including petitioner's are subject_to the same limited range of damages consequently we reject petitioner's contention petitioner also contends that remedies available to her under other laws redressed tort type personal injuries and that the consent decree was partially intended to settle these claims petitioner emphasizes that the consent decree indicated that state farm was concerned about its liability under other laws petitioner has not established however that the payment under the consent decree was intended to settle petitioner's claims relating to other laws in addition the consent decree failed to allocate any portion of petitioner's recovery to the settlement of other claims consequently petitioner has failed to prove that any part of the recovery is excludable see 91_tc_160 affd on this issue revd on other issues 913_f2d_1486 9th cir accordingly we conclude that petitioner is not entitled to exclude any part of the dollar_figure recovery under sec_104 petitioner also contends that she is entitled to exclude the portion ie dollar_figure of the settlement used to pay legal fees respondent contends that the legal fees are deductible under sec_212 as an expense for the production_of_income and treated as a miscellaneous itemized_deduction under sec_67 we agree with respondent that the legal fees are deductible to the extent they exceed percent of petitioner's adjusted_gross_income see 72_f3d_938 1st cir affg tcmemo_1995_51 see also sec_1 1t a ii temporary income_tax regs fed reg date we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
